Citation Nr: 0534880	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-13 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law





ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to May 1945.  
He died in September 1998; the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant and her son-in-law provided 
testimony at a June 200 hearing before a hearing officer at 
the RO.  A transcript of the hearing is of record.

The Board remanded the case in October 2004 for further 
development, and the case was returned to the Board in 
October 2005.  



FINDINGS OF FACT

1.  The veteran died in September 1998; the certified causes 
of death were cardiorespiratory arrest, due to, or as a 
consequence of severe dehydration, sepsis and myocardial 
infarction.  

2.  None of the certified causes of death was present in 
service or until years thereafter, nor were any of the 
disorders etiologically related to service.


3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) and 
residuals of multiple combat wounds; none of the veteran's 
service-connected disabilities played a causal role in his 
death.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not established.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.  

In the case at hand, the appellant's claim was initially 
adjudicated prior to the enactment of the VCAA.  She was 
provided the notice required under the VCAA and the 
implementing regulation in several supplement statements of 
the case and by correspondence dated in September 2003.  
Although she was not specifically informed to submit any 
pertinent evidence in her possession, she was informed of the 
evidence that would be pertinent and that she should submit 
such evidence or provide VA with the information and any 
necessary authorization to enable VA to obtain the evidence 
on her behalf.  Therefore, the Board believes that the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.  The record also 
reflects that she was given ample time to respond.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  In addition, an appropriate VA medical opinion 
has been obtained.  Neither the appellant nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claim.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  




Analysis

The veteran's death certificate reveals that he died in 
September 1998 at the age of 80.  The immediate cause of 
death was cardiorespiratory arrest, due to, or as a 
consequence of severe dehydration, sepsis and myocardial 
infarction.  No other condition was identified as an 
immediate or contributory cause of death.  

A September 1998 VA autopsy report reflects that examination 
of the veteran's lungs revealed bilateral acute 
bronchopneumonia with pulmonary edema and congestion.  The 
posterior wall of the left ventricle, interventricular 
septum, and posterior papillary muscle revealed an acute, 
healing myocardial infarct.  The right coronary artery showed 
severe atherosclerosis with focal thrombus.  The liver 
revealed a chronic passive congestion with local fatty 
metamorphosis.  The left kidney showed patchy acute tubular 
necrosis.  The prostate gland showed a moderately 
differentiated adenocarcinoma.  

At the time of the veteran's death, service connection was in 
effect for PTSD, rated 70 percent disabling; residuals of a 
gunshot wound to the left thigh, rated 30 percent disabling; 
residuals of a gunshot wound in the left lumbar area, rated 
20 percent disabling; a gunshot wound scar with perforating 
wound, rated 10 percent disabling; healed scars of the left 
knee with residual metal fragment, rated 10 percent 
disabling; scars of the right gluteal crease, rated 10 
percent disabling; incomplete paralysis of the right peroneal 
nerve, rated 10 percent disabling; gunshot wound to the right 
anterior thigh, rated noncompensably disabling, and multiple 
healed scars, also rated noncompensably disabling.  From 
September 1996, a combined schedular evaluation of 90 percent 
and a total disability evaluation based on unemployability 
were in effect.    

In a July 1999 statement in support of her claim, the 
appellant offered her opinion that the veteran's service-
connected disabilities drew substantially on his body's 
reserve causing a depletion of his immune system and an 
inability to fight off infections that she felt caused his 
death.  She also maintained that the veteran had retained 
shrapnel near his heart which caused damage to his heart and 
made him more susceptible to the myocardial infarction.  

During the June 2000 RO hearing, the appellant indicated that 
the veteran's multiple service-connected disabilities, 
including the retained shrapnel in his body, contributed to 
his fatal myocardial infarction.  The appellant also 
testified that she felt that the veteran's service-connected 
PTSD played a significant role in aggravating the heart 
condition which led to the myocardial infarction.  

The Board recognizes the sincerity of the appellant's belief 
in the merits of her claim; however, her lay opinions 
concerning matters that require medical expertise are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

There is no medical evidence suggesting the presence of any 
heart disorder or other certified cause of death in service 
or until many years thereafter, or suggesting that any of the 
veteran's service-connected disabilities played a material 
causal role in his death.  Pursuant to the Board's remand 
directive, the claims folders were reviewed by a VA physician 
in December 2004.  The physician noted that the absolute risk 
factors for coronary artery disease were family history; 
smoking, diabetes mellitus; hypertension; hyperlipidemia; 
male, and age greater than 45.  Relative risk factors also 
included cerebrovascular and peripheral vascular disease.  
The examiner indicated that it was his opinion that the 
veteran's coronary artery disease was not related to or 
permanently worsened by his PTSD nor was his death hastened 
by his many service-connected disabilities.  The examiner 
noted that the veteran was discharged from the service in 
1945, the life expectancy in males was in the mid-70's, and 
the veteran was an octogenarian.    

In view of the VA medical opinion against the appellant's 
claim and the absence of any medical evidence supportive of 
the claim, the Board must conclude that the preponderance of 
the evidence is against the claim.  Accordingly, this appeal 
will be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


